DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 05 November 2021 have been fully considered but they are not persuasive. 
Applicant argues An fails to disclose nanostructures contained on the surface of the polygonal nanotubes and thus the claims as amended are allowable.  The examiner disagrees with applicant.  An discloses in the abstract the polymer nanotubes, graphene, and MnO2 nanotubes are interconnected which would cause the graphene and MnO2 nanotubes to be contained on the polymeric nanotubes.  Furthermore, such a limitation is seen in fig. 1-2 of An.  Thus the combination made in the non-final Office action mailed on 13 July 2021 discloses claim 1 as currently presented.  The examiner has further provided new grounds of rejection based on the amendment to claim 5.  All claims not currently withdrawn stand rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 5,744,258) in view of Polyaniline nanotube arrays as high-performance flexible electrodes for electrochemical energy storage devices hereafter referred to as Wang, WO2015023974A1 hereafter referred to as Vonlanthen, and Fabrication of graphene/polypyrrole nanotube/MnO2 nanotube composite and its supercapacitor application hereafter referred to as An.
In regards to claim 1,
Bai ‘258 discloses an energy storage device comprising: 

a current collector (12 – fig. 8; C5:L56-57); and 
an electrolyte (claim 7).  Bai ‘258 fails to explicitly disclose the conducting polymer is in the form of polygonal nanotubes and a redox electrolyte in direct contact with an interior surface and an exterior surface of the one or more conducting polymer polygonal nanotubes, wherein a surface of the one or more conducting polymer polygonal nanotubes contains a nanostructure.

Wang discloses an energy storage device comprising: 
two or more electrodes (Page 2401 – right hand column – first paragraph), wherein at least one of the two or more electrodes comprises one or more conducting polymer polygonal nanotubes (scheme 1); and 
an electrolyte (page 2403 – left-hand column) in direct contact with an interior surface and an exterior surface of the one or more conducting polymer polygonal nanotubes.  

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the polymer material taught by Wang as the polymer of Bai ‘258 to obtain an electrode wherein ion diffusion parallel to the nanotube 

Vonlanthen discloses using a redox electrolyte ([0023] & [0032]).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the electrolyte taught by Vonlanthen as the electrolyte of Bai ‘258 as modified by Wang to obtain a stable capacitor with high capacitance.

An discloses wherein a surface of the one or more conducting polymer nanotubes contains a nanostructure (abstract).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to incorporate MnO2 nanotubes and graphene as taught by An into the electrode of Bai ‘258 as modified by Wang and Vonlanthen to obtain an electrode with high conductivity and specific capacitance.

In regards to claim 2,
Bai ‘258 fails to disclose wherein the one or more conducting polymer polygonal nanotubes have a length of 100 nanometers to 10,000 nanometers.  



It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the polymer material taught by Wang as the polymer of Bai ‘258 to obtain an electrode wherein ion diffusion parallel to the nanotube orientation can be exceedingly fast, achieving nearly the same speed as ion diffusion in a bulk electrolyte.

In regards to claim 3,
Bai ‘258 fails to disclose wherein the one or more conducting polymer polygonal nanotubes have an outer width of 10 nanometers to 1,000 nanometers.  

Wang discloses wherein the one or more conducting polymer polygonal nanotubes have an outer width of 10 nanometers to 1,000 nanometers (page 2402 – left hand column – outer width of PANI nanotube is 400 nanometers).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the polymer material taught by Wang as the polymer of Bai ‘258 to obtain an electrode wherein ion diffusion parallel to the nanotube orientation can be exceedingly fast, achieving nearly the same speed as ion diffusion in a bulk electrolyte.

In regards to claim 4,
Bai ‘258 fails to disclose wherein the one or more conducting polymer polygonal nanotubes have an inner width of 50 nanometers to 800 nanometers.  

Wang discloses wherein the one or more conducting polymer polygonal nanotubes have an inner width of 50 nanometers to 800 nanometers (page 2402 – left hand column – inner width of PANI nanotube is 270 nanometers).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the polymer material taught by Wang as the polymer of Bai ‘258 to obtain an electrode wherein ion diffusion parallel to the nanotube orientation can be exceedingly fast, achieving nearly the same speed as ion diffusion in a bulk electrolyte.

In regards to claim 6,
Bai ‘258 fails to disclose wherein the redox electrolyte comprises a quinone.

Vonlanthen discloses wherein the redox electrolyte comprises a quinone ([0023] & [0032]).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the electrolyte taught by Vonlanthen as the .

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai ‘258 in view of Wang, Vonlanthen, and Investigations on silver/polyaniline electrodes for electrochemical supercapacitors hereafter referred to as Patil.
In regards to claim 1,
Bai ‘258 discloses an energy storage device comprising: 
two or more electrodes (13 – fig. 8; C5:L47-56), wherein at least one of the two or more electrodes comprises a functionalized carbon electrode comprising a carbon substrate (42 – fig. 4; C3:L16-20 & C2:L16-24) and one or more conducting polymer (44 – fig. 4; C3:L16-20 & C2:L16-24) disposed on the carbon substrate; 
a current collector (12 – fig. 8; C5:L56-57); and 
an electrolyte (claim 7).  Bai ‘258 fails to explicitly disclose the conducting polymer is in the form of polygonal nanotubes and a redox electrolyte in direct contact with an interior surface and an exterior surface of the one or more conducting polymer polygonal nanotubes, wherein a surface of the one or more conducting polymer polygonal nanotubes contains a nanostructure.

Wang discloses an energy storage device comprising: 
two or more electrodes (Page 2401 – right hand column – first paragraph), wherein at least one of the two or more electrodes comprises one or more conducting polymer polygonal nanotubes (scheme 1); and 


It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the polymer material taught by Wang as the polymer of Bai ‘258 to obtain an electrode wherein ion diffusion parallel to the nanotube orientation can be exceedingly fast, achieving nearly the same speed as ion diffusion in a bulk electrolyte.

Vonlanthen discloses using a redox electrolyte ([0023] & [0032]).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the electrolyte taught by Vonlanthen as the electrolyte of Bai ‘258 as modified by Wang to obtain a stable capacitor with high capacitance.

Patil discloses wherein a surface of the one or more conducting polymer nanofibers contains a nanostructure (fig. 10; abstract).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to incorporate silver nanoparticles as taught by Patil into the electrode 

In regards to claim 2,
Bai ‘258 fails to disclose wherein the one or more conducting polymer polygonal nanotubes have a length of 100 nanometers to 10,000 nanometers.  

Wang discloses wherein the one or more conducting polymer polygonal nanotubes have a length of 100 nanometers to 10,000 nanometers (page 2402 – left hand column – length of PANI nanotube is 1500 nanometers).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the polymer material taught by Wang as the polymer of Bai ‘258 to obtain an electrode wherein ion diffusion parallel to the nanotube orientation can be exceedingly fast, achieving nearly the same speed as ion diffusion in a bulk electrolyte.

In regards to claim 3,
Bai ‘258 fails to disclose wherein the one or more conducting polymer polygonal nanotubes have an outer width of 10 nanometers to 1,000 nanometers.  



It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the polymer material taught by Wang as the polymer of Bai ‘258 to obtain an electrode wherein ion diffusion parallel to the nanotube orientation can be exceedingly fast, achieving nearly the same speed as ion diffusion in a bulk electrolyte.

In regards to claim 4,
Bai ‘258 fails to disclose wherein the one or more conducting polymer polygonal nanotubes have an inner width of 50 nanometers to 800 nanometers.  

Wang discloses wherein the one or more conducting polymer polygonal nanotubes have an inner width of 50 nanometers to 800 nanometers (page 2402 – left hand column – inner width of PANI nanotube is 270 nanometers).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the polymer material taught by Wang as the polymer of Bai ‘258 to obtain an electrode wherein ion diffusion parallel to the nanotube orientation can be exceedingly fast, achieving nearly the same speed as ion diffusion in a bulk electrolyte.

In regards to claim 5,
Bai ‘258 fails to disclose wherein the nanostructures comprises a length of about 4 nanometers to 400 nanometers.  

Patil discloses wherein the nanostructures comprises a length of about 4 nanometers to 400 nanometers (page 11889 – left hand column – length of nanoparticles is 30-40 nm).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to incorporate silver nanoparticles as taught by Patil into the electrode of Bai ‘258 as modified by Wang and Vonlanthen to obtain an electrode with high specific capacitance.

In regards to claim 6,
Bai ‘258 fails to disclose wherein the redox electrolyte comprises a quinone.

Vonlanthen discloses wherein the redox electrolyte comprises a quinone ([0023] & [0032]).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to use the electrolyte taught by Vonlanthen as the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, & 12 of U.S. Patent No. 10,622,163 in view of Wang.  
In regards to claim 1,
U.S. Patent No. 10,622,163 claims an energy storage device comprising: 
two or more electrodes, wherein at least one of the two or more electrodes comprises a functionalized carbon electrode comprising a carbon substrate and one or more conducting polymer nanotubes disposed on the carbon substrate (claim 1); 
a current collector (claim 1); and 
a redox electrolyte in direct contact with an interior surface and an exterior surface of the one or more conducting polymer nanotubes (claim 1),


Wang discloses wherein the one or more conducting polymer polygonal nanotubes have a length of 100 nanometers to 10,000 nanometers (page 2402 – left hand column – length of PANI nanotube is 1500 nanometers).

It would have been obvious to one of ordinary sill in the art prior to the effective filing date of the claimed invention to form the nanotubes of U.S. Patent No. 10,622,163 to be polygonal nanotubes as taught by Wang to obtain an electrode wherein ion diffusion parallel to the nanotube orientation can be exceedingly fast, achieving nearly the same speed as ion diffusion in a bulk electrolyte.  Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

In regards to claim 2,
U.S. Patent No. 10,622,163 claims wherein the one or more conducting polymer polygonal nanotubes have a length of 100 nanometers to 10,000 nanometers (claim 3).  

In regards to claim 3,


In regards to claim 4,
U.S. Patent No. 10,622,163 claims wherein the one or more conducting polymer polygonal nanotubes have an inner width of 50 nanometers to 800 nanometers (claim 5).  

In regards to claim 5,
U.S. Patent No. 10,622,163 claims wherein the nanostructures comprises a length of about 4 nanometers to 400 nanometers (claim 8).  

In regards to claim 6,
U.S. Patent No. 10,622,163 claims wherein the redox electrolyte comprises a quinone (claim 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848